      '         Case 3:19-cr-04098-DMS Document 58 Filed 03/26/21 PageID.102 Page 1 of 2
I•
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                  UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                      V.                                 (For Offenses Committed On or After November 1, 1987)

             JOSE ANTONIO DELCAMPO-ROMERO                                   Case Number:         l 9cr4098-DMS

                                                                         Lauren Cusitello CJA
                                                                         Defendant's Attorney
     USM Number                       87489298                                                                                ---·••·;

     • -
     THE DEFENDANT:
                                                                                                               ___
                                                                                                           ,.....F1~2D
                                                                                                                   ,,.,_,,..


     lZI pleaded guilty to count(s)          1 of the Superseding Information                                  MAR 2 6 2021
                                                                                                          "'LERK ._ :- :   ~•·:·,.:T   tou~-:-
     •   was found guilty on count(s)                                                               · OCThE'"·
                                                                                                  I . •
                                                                                                                    c , • ~ · :OF cc, ~J;P'
                                                                                                                             ~             ""
         after a plea of not guiltv.                                                              l...               ·•·               -
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                  Count
     Title & Section                       Nature of Offense                                                                     Number(s)
     8 USC 1325                            IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                                 IS




          The defendant is sentenced as provided in pages 2 through                2            of this judgment.
      The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
      D   The defendant has been found not guilty on count(s)

      lZI Count(s) In underlying Information                       is           dismissed on the motion of the United States.

           Assessment : $10.00 ordered waived.


      D    JVTA Assessment*:$
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
      lZI No fine                  •Forfeiture pursuant to order filed                                      , included herein.
             IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
      change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
      judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
      any material change in the defendant's economic circumstances.




                                                                          HON. Dana M. Sabraw
                                                                          CHIEF UNITED STATES DISTRICT JUDGE
           Case 3:19-cr-04098-DMS Document 58 Filed 03/26/21 PageID.103 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE ANTONIO DELCAMPO-ROMERO                                             Judgment - Page 2 of 2
CASE NUMBER:              l 9cr4098-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •   at
                ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                         19cr4098-DMS
